                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


SAMANTHA WHITE                                                                CIVIL ACTION

VERSUS                                                                        NO. 17-12206

GREG CHAMPAGNE                                                                SECTION: M (4)
AS SHERIFF OF
ST. CHARLES PARISH


                                          ORDER & REASONS

        Before the Court is a motion for summary judgment filed by defendant Greg Champagne,

Sheriff of St. Charles Parish (“Champagne”),1 to which plaintiff Samantha White (“White”)

responds in opposition,2 and in further support of which Champagne replies.3 Having considered

the parties’ memoranda and the applicable law, the Court issues this Order & Reasons.

I.      BACKGROUND

        This case involves employment discrimination claims. In her complaint, White, a black

woman, alleges that Champagne, a Caucasian man and her former employer, discriminated

against her on the basis of race, gender, and disability, and that he retaliated against her.4

Specifically, White alleges that Champagne discriminated against her on the basis of race and

gender in January 2015, when she was transferred to light duty in the corrections department due

to her pregnancy, and at the same time another female deputy, who was white and also pregnant,

was promoted to detective.5


        1
           R. Doc. 24.
        2
           R. Doc. 27. The submission date of Champagne’s motion was December 6, 2018. Local Rule 7.5 of the
United States District Court for the Eastern District of Louisiana requires that a memorandum in opposition to a
motion must be filed no later than eight days before the noticed submission date. Thus, White’s opposition was due
on November 28, 2018. White filed her opposition on November 30, 2018. Because White’s opposition
memorandum was only two days late, and Champagne has not established that he was prejudiced by the late filing,
White is granted leave to file her opposition memorandum, and this Court will consider it.
         3
           R. Doc. 32.
         4
           R. Doc. 1. White is no longer pursuing the retaliation claim. See R. Doc. 27 at 7 n.31.
         5
           R. Doc. 1. at 2.
       White alleges that Champagne discriminated against her on the basis of disability in

February 2016, when she was terminated from her employment.6            White claims that she

experienced postpartum depression after the birth of her child in September 2015, and that she

missed work on several occasions due to the symptoms of her depression.7 White contends that

she followed protocol each time she had to miss work due to her depression, but was written up

several times, including for missing work on December 19, 2015.8 On December 22, 2015,

Captain Jessica Troxclair (“Troxclair”) contacted White and asked her to sign a write-up related

to White’s December 19, 2015 absence.9 White told Troxclair that she could not do so because

she had to pick her children up from school.10 On January 29, 2016, Lieutenant Jared Peranio

(“Peranio”) informed White that she was being suspended without pay for ten days: three days

related to the December 19, 2015 absence, and seven days related to her failure to report on

December 22, 2015, to sign the write-up.11 White alleges that she was placed on “leave without

pay” status and then terminated in February 2016.12

       White filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on November 15, 2016, alleging claims of discrimination based on race,

gender, and disability in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e, et seq., the Pregnancy Discrimination Act, 42 U.S.C. §§ 12101, et seq., the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12112, and Louisiana law.13 On August 9, 2017, the

EEOC sent White a right-to-sue letter.14 White claims that she received the letter on August 12,




       6
         Id.
       7
         Id.
       8
         Id. at 2-3.
       9
         Id. at 3.
       10
          Id.
       11
          Id.
       12
          Id.
       13
          R. Doc. 24-2 at 92.
       14
          R. Doc. 1-1.

                                               2
2017.15        White filed this action against Champagne on November 10, 2017, seeking

compensatory damages and punitive damages related to the alleged discrimination, along with

attorney’s fees.16

II.       PENDING MOTION

          Champagne filed the instant motion for summary judgment arguing that White cannot

prevail on her claims against him.        Specifically, he argues that White’s race and gender

discrimination claims must be dismissed for failure to exhaust administrative remedies because

White did not timely file her charge of discrimination related to those claims with the EEOC.17

Champagne also argues that he is entitled to summary judgment on White’s ADA claim because

White has not proved that she had a disability at the time of her discharge or that she was

discharged for such alleged disability.18 Rather, Champagne argues that White was terminated

for the non-discriminatory reason of her failure to submit to a medical evaluation to determine

her fitness to serve as a deputy.19

          White argues that this Court should deem her race and gender discrimination claims to be

timely because the EEOC investigated those claims and issued a right-to-sue letter.20 She also

argues that there are genuine issues of material fact that preclude summary judgment on the

merits of those claims.21 As to her ADA claim, White argues that she was a qualified individual

with a disability, namely postpartum depression, and that there are genuine issues of material fact

regarding whether she was terminated as a result of this disability.22




          15
             R. Doc. 1 at 4.
          16
             Id. at 4-5.
          17
             R. Doc. 24-1 at 10-14.
          18
             Id. at 14-22.
          19
             Id. at 17-22.
          20
             R. Doc. 27 at 6-7
          21
             Id. at 7-13.
          22
             Id. at 13-19.

                                                 3
III.   LAW & ANALYSIS

       A.      Summary Judgment Standard

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).             The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.



                                                 4
Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (citing Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      Timeliness of White’s EEOC Charge of Discrimination

       A plaintiff alleging discrimination claims must exhaust her administrative remedies prior

to filing suit in the district court by filing a timely charge of discrimination with the EEOC.

Jones v. City of Houston, 2018 WL 6131132, at *5 (5th Cir. Nov. 20, 2018) (citing 42 U.S.C. §

2000e-5(f)(1); Taylor v. Books A Million, Inc., 296 F.3d 376, 378-79 (5th Cir. 2002)). In a




                                                5
deferral state, such as Louisiana,23 a plaintiff must file her charge with the EEOC within 300

days from the date of the alleged discriminatory act to preserve her right to sue in federal court.

DeBlanc v. St. Tammany Parish Sch. Bd., 2015 WL 1245781, at *6 (E.D. La. Mar. 18, 2015)

(citing 42 U.S.C. § 2000e-5(e)(1) (providing that a Title VII plaintiff must file a charge within

300 days after the alleged unlawful employment practice in deferral states); 42 U.S.C. §

12117(a) (incorporating Title VII remedies and procedures for ADA claims)).

         The filing of a timely EEOC charge is not jurisdictional. Taylor v. United Parcel Serv.,

Inc., 554 F.3d 510, 521 (5th Cir. 2008). Rather, it is a statute of limitations that “‘is subject to

waiver, estoppel, and equitable tolling.’” Id. (quoting Zipes v. Trans World Airlines, Inc., 455

U.S. 358, 393 (1982)). The Fifth Circuit has identified three grounds for equitable tolling: (1)

“the pendency of a suit between the same parties in the wrong forum”; (2) that the plaintiff “was

unaware of facts giving rise to this claim because of [the defendant’s] intentional concealment”;

or (3) “that the EEOC misled [the plaintiff] about the nature of her rights.” Garcia v. Penske

Logistics, L.L.C., 631 F. App'x 204, 209 (5th Cir. 2015) (citing Granger v. Aaron’s, Inc., 636

F.3d 708, 712 (5th Cir. 2011); Hood v. Sears Roebuck & Co., 168 F.3d 231, 233-34 (5th Cir.

1999)). A plaintiff who fails to timely file an EEOC charge bears the burden of demonstrating a

factual basis supporting equitable tolling of the limitations period. Blumberg v. HCA Mgmt. Co.,

848 F.2d 642, 644 (5th Cir. 1988).

         White alleges that Champagne discriminated against her on the basis of race and gender

in January 2015.24 She did not file her charge of discrimination with the EEOC until almost two

years later, in November 2016.25 White has not argued nor demonstrated any basis for equitable

tolling.26 Instead, White argues that this Court should deem her EEOC charge to be timely filed

         23
            States with a state or local administrative mechanism are referred to as deferral states and those without
such an agency are referred to as non-deferral states.
         24
            R. Doc. 1 at 2.
         25
            R. Doc. 24-2 at 90.
         26
            See R. Doc. 27.

                                                           6
because the EEOC allegedly investigated her race and gender discrimination claims.27 The

EEOC’s alleged investigation of those claims is immaterial. The Fifth Circuit has held that “the

EEOC’s investigation of an untimely filed claim does not safeguard that claim from dismissal

[because] federal courts are expected to make an independent determination as to a claimant’s

compliance with Title VII’s filing requirements.” Kirkland v. Big Lots Store, Inc., 547 F. App’x

570, 573 (5th Cir. 2013) (quotations omitted). Therefore, Champagne is entitled to summary

judgment on White’s race and gender discrimination claims brought under Title VII due to

White’s failure to timely exhaust her administrative remedies.

       Moreover, White’s race and gender discrimination claims brought under Louisiana law

are time barred. Louisiana law allows for a maximum prescriptive period of 18 months as to

discrimination claims. La. R.S. 23:303(D) (providing that claims are subject to a prescriptive

period of one year and a suspension of no more than six months while claims are pending with

the EEOC or Louisiana Commission on Human Rights).                White alleges that Champagne

discriminated against her on the basis of race and gender in January 2015, but did not file this

action until more than 18 months later in November 2016.28 Therefore, Champagne is entitled to

summary judgment on White’s race and gender discrimination claims brought under Louisiana

law because they were untimely filed.

       C.         White’s ADA Claim

       The ADA prohibits employers from discriminating “against a qualified individual on the

basis of disability in regard to … discharge ….” 42 U.S.C. § 12112(a). To establish a prima

facie discrimination claim under the ADA, a plaintiff must prove: (1) that she has a disability, or

was regarded as disabled; (2) that she was qualified for the job; and (3) that she was subject to an

adverse employment decision on account of her disability. Cannon v. Jacobs Field Services N.


       27
            Id. at 7.
       28
            See R. Doc. 1.

                                                 7
Am., Inc., 813 F.3d 586, 590 (5th Cir. 2016) (citing Equal Emp't Opportunity Comm’n v. LHC

Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014). If a plaintiff can establish a prima facie case of

discrimination, “a presumption of discrimination arises,” and the burden shifts to the defendant

to articulate a legitimate, non-discriminatory reason for its actions. Id.       Thereafter, if the

defendant meets its burden, the burden of production shifts back to the plaintiff to

       offer sufficient evidence to create a genuine issue of material fact either (1) that
       the defendant’s reason is not true, but is instead a pretext for discrimination
       (pretext alternative); or (2) that the defendant’s reason, while true, is only one of
       the reasons for its conduct, and another motivating factor is the plaintiff’s
       protected characteristic (mixed-motive[s] alternative).
LHC Grp., 773 F.3d at 702 (citing Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir.

2004) (citations and internal quotation marks omitted); Evans v. Tex. Dep’t of Transp., 547 F.

Supp. 2d 626, 640 (E.D. Tex. 2007) (applying same analysis to cases under ADA)).

       Champagne argues that White cannot establish a prima facie case of discrimination under

the ADA because she cannot show that she had a disability or was regarded as having one.29

Further, Champagne argues that White cannot show that she was terminated on account of a

disability, but rather that she was terminated for her failure to comply with the Sheriff’s Office’s

legitimate request that she undergo a fitness-for-duty examination.30

       The ADA defines “disability” as a person who has: “(A) a physical or mental impairment

that substantially limits one or more major life activities of such individual; (B) a record of such

impairment; or (C) being regarded as having such an impairment ….” 42 U.S.C. § 12102(1).

“Substantially limits” is interpreted with respect to a person’s ability “‘to perform a major life

activity as compared to most people in the general population.’” Cannon, 813 F.3d at 591

(quoting 29 C.F.R. § 1630.2(j)(1)(ii)). “Major life activities include, but are not limited to,

caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

       29
            R. Doc. 24-1 at 15.
       30
            Id. at 16-21.

                                                 8
lifting, bending, speaking, breathing, learning, reading, concentrating, thinking, communicating,

and working.” 42 U.S.C. § 12102(2)(A).

       Champagne, citing White’s medical records and deposition testimony, argues that White

has not demonstrated that she had a disability at the time of her termination.31 On September 21,

2017, White reported to her primary physician that she did not have depression.32 Further, none

of White’s medical records from her OB/GYN, Dr. Lisa Colon, indicates that White was

diagnosed with postpartum depression.33 At her deposition, White testified that Dr. Colon

released her to work without limitation in September 2015, and White did not tell anyone that

she had a disability.34 Also, Dr. Colon knew that White previously had postpartum depression

after the birth of her fourth child in 2009, and prescribed antidepressants to White after the birth

of her fifth child in 2015 to prevent the condition from reoccurring.35 White has not presented

any evidence that proves she actually had a diagnosed disability in 2015 that substantially limited

one of the major life activities as defined in the statute and regulations.

       Additionally, Champagne argues that White cannot prove that he regarded her as having

a disability because he had a legitimate reason for requiring that she submit to a fitness-for-duty

examination.36 White contends that there are genuine issues of material fact regarding whether

Champagne fired her because she was regarded as having a disability.37 White argues that she

was fired solely for her failure to submit to the fitness-for-duty examination, which the Sheriff’s

Office was requiring her to undergo to discover whether she had postpartum depression, after the

Sheriff’s Office placed the burden of obtaining the medical release form on her, did not assist her



       31
          Id. at 15.
       32
          R. Doc. 24-4 at 6.
       33
          R. Doc. 24-5 at 1-10.
       34
          R. Doc. 24-3 at 22.
       35
          Id. at 24.
       36
          R. Doc. 24-1 at 15-21.
       37
          R. Doc. 27 at 19.

                                                  9
in obtaining the examination, and did not inform her that she would be terminated if she failed to

comply with the examination requirement.38

       An employer is generally prohibited from requiring a medical examination or making

inquiries of an employee as to whether she has a disability, “unless such examination or inquiry

is shown to be job-related and consistent with business necessity.” Id. at § 12112(d)(4)(A). A

business necessity sufficient to justify an examination “may include ensuring that the workplace

is safe and secure or cutting down on egregious absenteeism.” Ward v. Merck & Co., 226 F.

App'x 131, 140 (3d Cir. 2007).

       To that end, when an employer learns that an employee is experiencing mental-health

difficulties, the employer may conduct a reasonable inquiry into the employee’s mental health if

the inquiry is job-related and reflects a concern for the safety of the employees or the public at

large. Krocka v. City of Chicago, 203 F.3d 507, 515 (7th Cir. 2000). Such an inquiry may

include requiring the employee to provide specific medical information or undergo an

examination designed to determine her ability to work. Id. Because public safety is at issue, “it

is entirely reasonable, and even responsible, for” a law enforcement entity to evaluate an

officer’s fitness for duty once it learns that she is experiencing difficulties with her mental health.

Id. Moreover, “[t]he steps taken to reassure an employer that an employee is fit for duty where

there is a legitimate concern about an employee’s ability to perform a particular job function are

not proof … that the employer regarded the employee as disabled.” Id.

       In this case, Champagne required White to undergo a fitness-for-duty examination after

he was informed that she was experiencing mental-health issues.39 This inquiry was entirely

reasonable, and responsible, to protect public safety considering that White was a deputy who

normally carried a badge and gun in public. The record is clear that White did not undergo the


       38
            Id.
       39
            R. Doc. 24-1 at 21.

                                                  10
examination and was terminated as a result. There is no evidence that Champagne terminated

White because of a perceived disability, but rather because she failed to comply with the

reasonable request that she undergo an examination to determine whether she was fit for duty.

Therefore, Champagne is entitled to summary judgment on White’s ADA claim.40

IV.     CONCLUSION

        Accordingly,

        IT IS ORDERED that Champagne’s motion for summary judgment (R. Doc. 24) is

GRANTED, and White’s claims against him are DISMISSED WITH PREJUDICE.



        New Orleans, Louisiana, this 11th day of December 2018.




                                                             ________________________________
                                                             BARRY W. ASHE
                                                             UNITED STATES DISTRICT JUDGE




        40
            Claims brought under Louisiana’s employment discrimination law “are analyzed using the same
framework and precedent as ADA claims.” Johnson v. JP Morgan Chase Bank, N.A., 293 F. Supp. 3d 600, 615
(W.D. La. 2018) (citing Wyerick v. Bayou Steel Corp., 887 F.2d 1271, 1274 (5th Cir. 1989); see also Scott v. Turner
Indus. Grp., LLC, 2011 WL 5023840, at *4 (M.D. La. Oct. 19, 2011) (“The ADA and LEDL [Louisiana
Employment Discrimination Law] provide similar rights and remedies, such that Louisiana courts routinely
reference federal ADA jurisprudence when considering LEDL claims.”)). Therefore, Champagne is also entitled to
summary judgment on White’s disability discrimination claims under Louisiana law.


                                                        11
